Title: To Thomas Jefferson from R. & A. Garvey, 25 January 1787
From: R. & A. Garvey
To: Jefferson, Thomas



Sir
Rouen 25 January 1787

The acquit for your Excellencys things has not been returned; they would not Give a duplicate of it; the original one is No. 1477 and is dated the 21 october 1786: we shall be much obliged to you to Give the necessary orders about it before your departure, for if it is not returned discharged, or some other document to serve in its stead, it will be attended with very disagreable Consequences, which its proper to avoid.
Great Care shall be taken of the Boxes you Expect, and your orders for their ultimate expedition duly attended to. We remain with respect Sir Your Excellencys most humble & most obedient Servants,

Robt. & Ant. Garvey

